Case: 19-50441      Document: 00515381756         Page: 1    Date Filed: 04/14/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 19-50441                              April 14, 2020
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
FREDERICK O. SILVER,

                                                 Plaintiff-Appellant

v.

TOYOTA MOTOR MANUFACTURING, TEXAS, INCORPORATED; WELLS
FARGO BANK, N.A.,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:19-CV-422


Before HIGGINSON, COSTA and OLDHAM, Circuit Judges.
PER CURIAM: *
       Frederick O. Silver moves for leave to proceed in forma pauperis (IFP) in
this appeal from the district court’s denial of his motion for costs and expenses
under 28 U.S.C. § 1447(c). Silver had filed suit in a Texas state court against
Toyota Motor Manufacturing, Texas, Inc. (Toyota) and Wells Fargo Bank,
arguing that they wrongfully garnished his wages and incorrectly calculated



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50441     Document: 00515381756      Page: 2    Date Filed: 04/14/2020


                                  No. 19-50441

the benefit amounts related to his retirement account and, thus, violated his
due process rights. Toyota removed the case to federal court based on claim
preemption under the Employee Retirement Income Security Act (ERISA).
The district court granted Silver’s motion to remand because ERISA did not
necessarily preempt his claims.
      Silver argues that Toyota acted maliciously and in bad faith by removing
the case to federal court, claiming that Toyota relied on ERISA to secure
removal but did so in order to force Silver to spend money on challenging the
removal. He does not challenge the conclusion by the district court that, as a
pro se plaintiff, he was not entitled to attorney’s fees.
      By moving to proceed IFP, Silver is challenging the district court’s
certification that this appeal was not taken in good faith. See Baugh v. Taylor,
117 F.3d 197, 202 (5th Cir. 1997). Our inquiry into an appellant’s good faith
“is limited to whether the appeal involves legal points arguable on their merits
(and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir.
1983) (internal quotation marks and citations omitted).
      Silver’s vague and conclusory assertions regarding his claims are
insufficient to establish any legal points arguable on their merits. See id. In
regard to Silver’s failure to address the district court’s conclusion regarding
Silver’s ineligibility to claim attorney’s fees, when an appellant fails to identify
any error in the district court’s analysis, it is the same as if the appellant had
not appealed that issue. Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813
F.2d 744, 748 (5th Cir. 1987). As Silver’s appeal sets forth no issue of arguable
merit, it is frivolous. See Howard, 707 F.2d at 219-20. Accordingly, Silver’s
motion for leave to proceed IFP on appeal is denied, and the appeal is dismissed
as frivolous. See Baugh, 117 F.3d at 202 & n.24; 5TH CIR. R. 42.2.
      APPEAL DISMISSED; IFP MOTION DENIED.



                                         2